Citation Nr: 0006972	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-33 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1973 including service in the Republic of Vietnam from August 
1970 to August 1971  Among the veteran's awards and 
decorations were the Air Medal and the Bronze Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Fort Harrison, 
Montana Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Service connection for PTSD was established effective in 
August 1994 and assigned a 30 percent disability evaluation.  
The veteran did not file an appeal and that decision became 
final.  In November 1997, the RO treated a February 1997 
claim for a temporary total evaluation for a period of 
hospitalization as a claim for an increased rating for PTSD 
which was denied.  The veteran filed a timely appeal.  In 
August 1998 the RO increased the 30 percent rating to 50 
percent effective from February 26, 1997, the date the claim 
for a temporary total evaluation was filed.  The matter 
before the Board for appellate consideration is entitlement 
to an evaluation in excess of 50 percent for PTSD.

The RO denied the veteran's claim for entitlement to service 
connection for tinnitus in January 1996 and the veteran did 
not appeal.  In May 1996 the RO denied, as not well grounded, 
a claim for bilateral hearing loss and reopened and denied as 
not well grounded a claim for tinnitus.  No appeal was filed.  
In May 1999 the RO reopened and denied the claims as not well 
grounded.  The Board is in agreement with the RO's finding 
that new and material evidence sufficient to reopen the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus has been submitted, and will address these 
matters de novo.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable appellate 
disposition of the veteran's claims on appeal has been 
obtained.

2. The veteran's service connected PTSD has caused no more 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

3. The veteran's claims of service connection for a bilateral 
hearing loss and tinnitus are plausible.

4. The preponderance of the evidence is against the veteran's 
claims for service connection for bilateral hearing loss 
and tinnitus.


CONCLUSIONS OF LAW

1. The requirements for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §  4.130, Diagnostic Code 9411 
(1999). 

2. The veteran does not have bilateral hearing loss or 
tinnitus which is related to an injury or disease incurred 
or aggravated during active service. 38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an evaluation in excess of 50 percent for PTSD

Factual Background

Service Medical records are negative for any nervous 
disorder.  The veteran contended that several stressful 
events occurred during service: an enemy ambush in 1970, 
driving his truck down a mined road in October 1970, constant 
enemy shelling, removing dead bodies on numerous occasions 
and repeated exposure to enemy fire while in a helicopter.  

The first evidence of treatment for PTSD in the record is a 
letter from a Veterans Outreach Counselor dated in April 
1995.  The Counselor attributed marital problems, sleep 
disturbance, anger, anxiety, depression, alcohol abuse and 
employment difficulties to PTSD.  The Counselor stated that 
the veteran's history and test scores led to a diagnosis of 
PTSD, severe and chronic with definite industrial impairment.

The veteran underwent a VA examination in March 1995.  The 
examiner noted that the veteran had not been able to work 
since 1983 due to major back problems.  The relevant 
diagnoses were: Axis I - consistent with PTSD, he also may 
have had some depression symptomatology from his chronic pain 
syndrome; Axis III - low back problems for years, disabled 
because of his back, chronic pain syndrome: Axis IV - he was 
not working, he had pain and nightmares; Axis V - he had some 
symptoms of PTSD, nightmares were the most bothersome, 
although he was on no medications, besides one to help with 
the nightmares.  From a psychological standpoint he was 
"functioning in the 70's", taking into account the pain 
syndrome and his back problem.

The veteran was afforded another VA examination in May 1997.  
He stated that his nightmares had increased in frequency and 
intensity.  Mental status examination showed average 
intelligence with fair insight and judgment.  His ability to 
calculate was good.  The diagnoses were: Axis I - PTSD, 
continues to have moderate symptomatology; Axis IV - he was 
not working, he had pain and continued to have nightmares and 
problems; Axis V - he was functioning in the "60 range" 
with moderate symptomatology and sleep problems.

A December 1997 psychiatry clinic note shows that the veteran 
was complaining of trouble sleeping, memory loss, chronic 
fear, anxiety, poor socialization and somatic pain.  The 
doctor noted that the tattered shirt the veteran wore and 
cane he used seemed exaggerated to make an impression.

The veteran testified at a hearing at the RO in January 1998 
that he experienced flashbacks and nightmares.  The 
nightmares occurred 3 or 4 times per week and were of actual 
events that took place during service in Vietnam.  Transcript 
at p. 3.  He reported that he didn't socialize and had 
trouble sleeping because of PTSD.  Tr. at p. 4.  The veteran 
last worked in January 1988 and was currently collecting 
Social Security for a back disability.  He testified that 
PTSD had affected his ability to hold a job because he had 
problems with authority figures, and he liked to work alone.  
Tr. at pp. 5-6.  The veteran also felt that PTSD played a 
role in the break-up of two previous marriages and was having 
a negative affect on his third marriage.  Id.  He felt that 
his PTSD would be more accurately reflected by a 70 percent 
evaluation considering his mood swings, long and short-term 
memory deficits and anger problems.  Tr. at p. 7.  The 
veteran stated that his level of functioning was 
characterized by no socialization, drinking or friends, a 
dislike of crowds and anger management problems.  Tr. at p. 
10.

Clinical records from March 1998 show that the treating 
physician noted that the veterans' sleep disturbance was 
aggravated by chronic benzodiazepine dependency and 
stimulants.  The doctor also indicated that the veteran's 
complaints may have been exaggerated.

The veteran was afforded another VA examination in March 
1998.  A review of his occupational history showed that he 
had worked in construction, general labor, the oil fields, 
welding and truck driving.  He fell while working as a cable 
television lineman in 1988 and went through five years of 
worker's compensation litigation.  He has not worked since 
that injury.  

He listed his PTSD symptoms as frequent nightmares, sleep 
disturbances, anxiety, tremors, tossing and turning, 
frightening his spouse, having a phobia about sleep at night, 
chronic pain condition, problems with long and short term 
memory, difficulties with attention and concentration, anger 
management problems, loss of social skills and depression.  
The veteran believed that he was not employable due to the 
combination of PTSD and his back disability.

Examination showed that he was oriented to person, place and 
time.  He did not appear to have any rapid or changing flow 
or rate of speech, illogical or obscure speech patterns, 
hallucinations or delusions.  His thought process was rather 
intact and connected and he did not report any suicidal 
intentions.  The veteran's military, stressor and  marital 
histories were noted.  The relevant diagnoses were: Axis I - 
chronic pain syndrome, PTSD and alcohol dependence, in 
remission; Axis V - the examiner assigned the veteran a score 
of 40 on the Global Assessment of Functioning Scale (GAF).

The veteran was afforded another VA examination in July 1998.  
The veteran reported that he had been sleeping very poorly 
since the 4th of July.  The examiner noted the history of 
PTSD and chronic pain syndrome with significant dysfunctions.  
He stated that the goal of the present examination was to 
look at the differential dysfunction related to his different 
diagnoses.

Subjective complaints were consistent with those of previous 
examinations.  Mental status examination showed serial sevens 
were performed without problems, he remembered three things 
in two and a half minutes without many problems.  He said 
that he did mechanical work to help people out.  His sleep 
was interrupted 3 to 4 times per week by thoughts that he was 
in a firefight or airstrike.  Affect was anxious but 
cooperative, insight was guarded.  The relevant diagnoses 
were: Axis I - consistent with PTSD, chronic pain disorder, 
history of alcohol dependence, now in remission; Axis V - 50, 
the veteran is competent to handle his own money, as well as 
his legal affairs but he continues to have re-sensitization 
with frequent nightmares, intrusive thoughts, hyperalertness 
and social isolation that cause him problems.  The examiner 
opined that 70 percent of the veteran's disability was 
attributable to PTSD and 30 percent to chronic back syndrome.

Clinical notes from July 1998 list consistent findings and 
assign a GAF score of 48.

A December 1998 psychiatric clinical note shows that the 
veteran reported that his son had severe attention deficit 
hyperactivity disorder and tension between the veteran and 
his son resulted in fights with his spouse.  The doctor noted 
that a clear association between family arguments and poor 
sleep had emerged.  Mental status examination revealed that 
the veteran was near euthymic and affect was stable, not 
irritable, no suicidal ideas, well focused session.  The 
impression was PTSD, severe-extreme family discord, GAF 48.

March 1999 clinical treatment notes show that the veteran had 
found a combination of medication that had helped him to 
sleep.  The veteran felt he still had problems with 
irritability and temper control in stressful domestic 
situations.  Mental status examination revealed near euthymic 
mood and stable affect, no irritability and no suicidal 
ideas.  The impression was PTSD, GAF 50.

Clinical notes from May 1999 showed that the veteran felt 
that his medication was generally effective at controlling 
anxiety symptoms, and that he was resistant to further trials 
of different medications.  Mood was near euthymic, stable and 
anxious, he was awake, alert and oriented to person, place 
and time and he denied suicidal ideas.  Diagnosis was PTSD 
with a GAF of 52.

Pertinent Laws and Regulations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

The veteran is currently evaluated as 50 percent disabled, 
the next highest rating is 70 percent.  Pursuant to the 
Ratings Schedule, a 50 percent rating, the rating currently 
assigned, is available where there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).
A 70 percent evaluation requires deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

The nomenclature employed in 38 C.F.R. §  4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130.  See 38 C.F.R. 
§ 4.130 (1999).  

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee  has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The Board finds that the current 50 percent evaluation is 
consistent with the level of disability attributable to PTSD.  
The medical evidence of record is indicative of occupational 
and social impairment with reduced reliability and 
productivity.  There is no evidence of symptomatology 
indicative of a higher evaluation such as suicidal ideation; 
obsessional rituals, illogical speech, panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, 
spatial disorientation; neglect of personal appearance; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) or the inability to establish and 
maintain effective relationships.

The Board notes that the veteran has not been employed since 
1988 and he testified that he felt that PTSD had affected his 
ability to hold a job because he had problems with authority 
figures.  The record shows however, that his occupational 
impairment is not completely attributable to PTSD.  The 
veteran was adjudicated as disabled by the Social Security 
administration in May 1989 on the basis of severe orthopedic 
disabilities, with no consideration of PTSD and the July 1998 
VA examiner opined that 30 percent of the veteran's 
disability was not attributable to PTSD.

The veteran's GAF scale has ranged form a low of 40, 
reflecting some impairment in reality testing, to a high of 
in the 60's, reflecting only slight disability.  However, the 
actual symptomatology attributed to the PTSD does not meet or 
approximate the criteria for a higher rating.  On VA 
examination in 1997, the veteran had fair judgment and good 
calculation ability.  The veteran's neglect of personal 
appearance (tattered shirt) seemed exaggerated to the 
clinician in December 1997, as were the veteran's complaints 
of sleep disturbance in March 1998.  His speech was not 
illogical or obscure on VA examination in March 1998.  His 
thought content was logical and there was no suicidal intent 
expressed.   In March 1999, it was noted that his mood was 
stable and there were no suicidal ideas.  

With regards to social impairment, the record shows that 
veteran has maintained the relationship with his current wife 
for a number of years, that he associates with his neighbors 
when he repairs bicycles for them and that he has recently 
achieved some improvement with medication.  The current level 
of social impairment is a result of  symptoms such as 
disturbances in motivation and mood and difficulty in 
establishing effective relationships, symptoms which are 
consistent with the current 50 percent evaluation.

Considering the above, an evaluation in excess of 50 percent 
disabled for PTSD is not warranted.


Service connection for hearing loss and tinnitus

Factual Background

Service medical records show that the veteran received an 
audiological examination at his March 1970 enlistment 
examination.  Pure tone thresholds, converted from ASA to ISO 
units, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
15
10
LEFT
10
0
5
20
0

No history of hearing trouble was noted.
Another audiological examination was performed at the 
veteran's entrance to active duty in September 1970.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
-
0.5
LEFT
10
10
15
-
0.5

In February 1971 the veteran complained of ear pain 
associated with headache, sore throat, chest pain and back 
pain in the kidney area.  Physical examination revealed that 
the tympanic membrane was gray and intact bilaterally, 
adequate [illegible], no external otitis or pain or moving 
auricle.  Air conduction was better than bone conduction 
bilaterally without Weber's test.  Service medical records 
contain no other complaints and no audiological examination 
was performed at the veteran's September 1973 separation 
examination.

In February 1992 the veteran complained of tinnitus and 
underwent a VA audiological evaluation.  Evaluation notes 
indicate that the veteran complained of a bilateral, 
progressive,  high-frequency hearing loss due to noise 
exposure in the military, and he noted a decrease in recent 
years.  He also reported constant tinnitus, bilaterally, of 
uncertain onset.  Pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
45
LEFT
10
10
10
30
45

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally. The results revealed hearing within 
normal limits except for a mild to severe sensorineural 
hearing loss in the higher frequencies bilaterally.
In January 1996 the veteran submitted a statement in support 
of his claim for hearing loss and tinnitus.  He described his 
service as a door gunner in a helicopter during Vietnam 
service and stated that he had hearing loss during active 
duty, but did not get his hearing checked because he only 
believed the condition to be temporary.  Included with his 
statement was an excerpt from The Merck Manual of Diagnosis 
and Therapy, 16th edition, entitled Noise-Induced Hearing 
Loss.  The text described how sources of intense noise such 
as gunfire or aircraft may damage the inner ear.

In March 1996 the veteran was afforded a VA audiological 
evaluation.  The notes of the evaluator show that the veteran 
denied hearing loss, but complained of constant tinnitus 
bilaterally, of uncertain onset, and occasional dizziness.  
Otoscopic inspection revealed clear canals; tympanic 
membranes and light reflexes were visible bilaterally.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
35
75
LEFT
10
5
20
30
60

Speech audiometry revealed speech recognition ability of 96 
bilaterally.  The audiologist opined that the veteran's 
hearing was within normal limits at the time of enlistment 
and there was no examination at separation, therefore service 
connection for hearing loss and tinnitus could not be ruled 
out.  However, the audiologist supplemented the report with 
an addendum, stating that the probability was much higher 
that the present hearing loss was related to the intervening 
23 years of civilian employment in the construction industry 
than the three years spent in the military.

The veteran submitted an April 1999 statement from a private 
audiologist in support of his claim.  The private 
audiological evaluation found pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
70
LEFT
15
15
25
35
55

The type of word recognition test give was not identified, 
but the results were characterized as excellent by the 
audiologist.

The audiologist reported a slight to profound hearing loss at 
2000Hertz (Hz) and above bilaterally.  Based on the history 
of exposure to noise from helicopters, heavy equipment, 
explosives and gunfire, as provided by the veteran, the 
audiologist opined that the veteran's hearing loss and 
tinnitus were most likely due to noise he was exposed to 
during active military service.  The private audiologist's 
notes indicate that the veteran provided a history of very 
little post-service noise exposure.  He provided a history of 
jobs as a truck driver, brick layer and erecting high line 
towers. The Board notes that the record indicates that the 
veteran's occupational history also includes oil drilling, 
welding, and being a cable television lineman.


Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The United States Court of Veterans Appeals for Veterans 
Claims (Court) has held that a claimant may establish direct 
service connection for hearing loss if evidence shows that a 
hearing loss is causally related to an injury or disease 
incurred during active service.  Hensley v. Brown, 5 Vet. 
App. 155, 164 (1993).
A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385.  Impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with the military, the Secretary is 
required to accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 1991); see also 38 
C.F.R. § 3.304(d) (1999).  The Federal Circuit Court of 
Appeals, in Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996), noted that 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service- connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service."  Section 1154(b) provides a factual basis upon 
which a determination can be made that a particular disease 
or injury was incurred or aggravated in service, but not a 
basis to link etiologically the condition in service to the 
current condition.  See Arms v. West, 12 Vet. App. 188 
(1999); Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, 
7 Vet. App. 498, 507.  

Analysis

Initially, the Board notes that the veteran's claim for 
service connection for tinnitus and bilateral hearing loss is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, based primarily upon the April 1999 
report of the private audiologist, the veteran has presented 
a claim that is not inherently implausible.  The Board is 
satisfied that all facts have been properly developed.  The 
veteran was afforded VA audiometric examinations in February 
1992 and March 1996 and the RO has obtained available VA 
treatment records.  No further assistance is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

The Board also finds that the veteran's contentions regarding 
hearing loss and tinnitus describe injuries which are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service as a helicopter doorgunner.  38 
U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. § 3.304(d) 
(1999).  As such, the incurrence of hearing loss and tinnitus 
during active duty is conceded.  Id.  38 U.S.C.A. § 1154(b) 
does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected; it 
does, however, considerably lighten the burden of a veteran 
who seeks benefits for an allegedly service-connected disease 
or injury and who alleges that the disease or injury was 
incurred in, or aggravated by, combat service.  Wade v. West, 
11 Vet.App. at 304 (quoting Collette, 82 F.3d at 392).  
Because section 1154(b) does not obviate the other two Caluza 
requirements, a combat veteran who uses lay testimony to show 
incurrence or aggravation must nevertheless generally proffer 
medical evidence to establish a current disability and its 
nexus to service because "lay persons are not competent to 
offer medical opinions".  Grottveit, 5 Vet.App. at 93; see 
also Meyer v. Brown, 9 Vet.App. 425, 429 (1996); Grivois, 6 
Vet.App. at 140; Espiritu v. Derwinski, 2 Vet.App. 492, 494-
95 (1992).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection.  Service 
medical records show hearing within normal limits for VA 
purposes, and no reports of tinnitus at the time of the 
veteran's last audiogram during active duty in February 1971.  
The first complaints of hearing loss and tinnitus were not 
noted until February 1992, more than 18 years after the 
veteran's discharge from active service.  Although the March 
1996 VA examiner could not rule out a connection between 
service and the veteran's hearing disability based on the 
lack of an audiological examination at the time of separation 
from active duty, he felt that the probability was much 
higher that the veteran's hearing loss was related to the 
intervening 23 years of civilian employment in the 
construction industry, than the three years spent in the 
military.  

The Board has also considered the private audiologist's 
opinion that the veteran's hearing loss and tinnitus were 
most likely the result of noise exposure in service, and 
finds the opinion of less probative value than the opinion 
from the VA examiner.  The private audiologist did not have 
the benefit of the information contained in the veteran's 
service, military and VA records when she formed her opinion.  
Instead, the opinion was apparently based on a history 
provided by the veteran which included some facts which are 
inconsistent with, or unsupported by the record.  For 
example, the veteran provided the private examiner a history 
of tinnitus since active duty.  The record shows however that 
the February 1992 clinical report and the March 1996 VA 
audiological examination indicated that the tinnitus was 
noted to be of uncertain onset.  The history given to the 
private audiologist also included a report of "very little" 
noise exposure after service.  This is inconsistent with the 
objective evidence showing many years of employment in 
construction, oil drilling and welding.

Finally, the Board has also considered the medical literature 
submitted by the veteran, particularly in light of recent 
Court precedent.  In Mattern v. West. 12 Vet. App. 222 
(1999), the Court held that an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise "is too general and 
inconclusive."  (Citing Sacks v. West, 11 Vet. App. 314, 317 
(1998)).  The medical treatise evidence submitted in this 
case states that "[a]ny source of intense noise...may damage 
the inner ear."  Aircraft and gunfire are two of several 
examples listed of sources of such damaging noise.  The Board 
notes that the list includes noises which the veteran may 
have been exposed to during his career in the construction 
industry, such as woodworking equipment, chainsaws, internal 
combustion engines and heavy machinery.  The Board finds the 
treatise evidence submitted in this case is of little 
probative value as it is too general and inconclusive.  See 
e.g. Mattern v. West, 12 Vet. App. 222, 228 (1999).

In light of the above, the veteran's claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder is denied.

Entitlement to service connection for hearing loss and 
tinnitus is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

